Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

        Civil Action No.: 1:21-cv-797-WJM-SKC

        JOHN RINEHART,

                Plaintiff,
        v.

        NATHAN SCHNEIDER, individually and in his capacity as a member of Colorado
        Solidarity Fund LLC,
        COLORADO SOLIDARITY FUND LLC, a Colorado limited liability company, and
        JESSICA GORDAN NEMBHARD, an individual,

              Defendants.
       ___________________________________________________________________________
        DEFENDANT COLORADO SOLIDARITY FUND’S REPLY IN SUPPORT OF ITS
                     MOTION TO DISMISS FOR FAILURE TO STATE A
                     CLAIM UPON WHICH RELIEF CAN BE GRANTED
       ___________________________________________________________________________

             Defendant Colorado Solidarity Fund, LLC, by and through its undersigned counsel,

       Steven D. Zansberg, of the Law Office of Steven D. Zansberg, LLC, and Marc Litt of Wachtel

       Missry LLP, hereby submits this Reply in support of its motion, pursuant to Fed. R. Civ. P.

       12(b)(6), to dismiss all claims pleaded against CSF 1 in the First Amended Complaint (Doc.

       No. 31) (“FAC”), for failure to state a claim upon which relief can be granted.

             Plaintiff’s two principal arguments in his Response to CSF’s motion are meritless. First,

       without citing any authority, and contrary to the routine practice in this Court and courts

       throughout the United States, Plaintiff contends that it was “not procedurally proper” for CSF

       to have adopted and incorporated by reference the prior-filed Motion to Dismiss of its member


   1
       Capitalized terms have the meanings ascribed to them in CSF’s Motion.

                                                       1
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 2 of 10




    and co-defendant, Nathan Schneider. Plaintiff provides no authority for this novel proposition;

    indeed, as shown below, there is ample authority for this routine and efficient practice, and

    accordingly, the Court should reject Plaintiff’s argument.

           Second, the Response (“Resp.”) asserts that the FAC adequately avers facts to support

    imputing Defendant Schneider’s actions to CSF under respondeat superior or agency law, but

    the allegations of the FAC neither support an inference that Weiner, or any of the other

    unidentified recipients of The Defamatory Letter, reasonably believed that Schneider had the

    apparent authority to act on behalf of CSF when he transmitted it, nor that any of Schneider’s

    alleged actions were in the ordinary course of CSF’s business. Accordingly, the FAC should

    be dismissed on that ground, as well as those set forth in the corrected Motion and forthcoming

    Reply of co-defendant Schneider, which CSF adopts and incorporates by reference herein.

                                               ARGUMENT

   A.      Incorporation by Reference is Both Permissible and Judicially Efficient

           Plaintiff raises a novel challenge to the procedural propriety of the commonly utilized

   and efficient practice of incorporating arguments made by other parties in the same matter.

   Plaintiff fails to cite any supporting authority for his objection, because there is none. In fact, this

   Court has routinely considered and credited such adopted arguments. See Carrado v. Daimler

   AG, No. 17-CV-3080-WJM-SKC, 2018 WL 4565562, at *3 (D. Colo. Sept. 24, 2018) (granting

   in part both defendants’ motions to dismiss where one defendant “joined” the motion of the co-

   defendant, noting that even though the Federal Rules of Civil Procedure do not have a provision

   for joining the motion of a co-defendant, it is not uncommon for parties to refer to motions filed



                                                      2
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 3 of 10




   by related entities and adopt the same arguments, and construing the defendant’s motion as

   adopting its co-defendant’s arguments as if set forth therein); 2 Nat’l Famers Un. Prop. and Cas.

   Co. v. Willard, et al., No. 16-CV-3163-WJM-MJW, 2017 WL 3492987, at *1 (D. Colo. Aug. 15,

   2017) (granting defendant Torres’ motion to dismiss where she adopted “all arguments of law

   contained in [her co-defendants’] motion for lack of subject matter jurisdiction.”). Plaintiff’s

   frivolous attack on an efficient practice that reduces the burdens on both parties and courts

   should be rejected out of hand.

          Plaintiff’s attack on CSF’s adoption of arguments made in a Motion that was stricken for

   procedural reasons should likewise be rejected. In its Motion, CSF incorporated co-defendant

   Schneider’s motion to dismiss the FAC, which was originally filed as Docket No. 41. That brief

   was stricken by the Court without prejudice to refiling in compliance with the Court’s rules.

   Subsequently, Schneider filed a brief in support of his motion to dismiss, the substance and

   arguments of which were identical to those in Docket No. 41. See Docket No. 47. The only

   difference between Docket Nos. 41 and 47 is the latter’s inclusion of a Certification of Conferral

   in compliance with this Court’s Civil Practice Standards. Thus, to the extent there is any

   confusion, CSF respectfully requests that this Court consider CSF’s original incorporation of its

   co-defendant’s arguments in Docket No. 41 to constitute its incorporation of those exact same


    2
       Although, as this Court has noted in Carrado, the practice of adopting other party’s
   arguments is not expressly contemplated in the Federal Rules of Civil Procedure, the practice is
   not altogether foreign to federal litigation practice; indeed, it has been formally established in
   Rule 28 of the Federal Rules of Appellate Procedure (“In a case involving more than one
   appellant or appellee, including consolidated cases, any number of appellants or appellees may
   join in a brief, and any party may adopt by reference a part of another's brief. Parties may also
   join in reply briefs.”).


                                                    3
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 4 of 10




   arguments made in Docket No. 47.

           Finally, although it is inarguable that CSF is separate and distinct from its members, that

   doesn’t mean that CSF is precluded from adopting and incorporating by reference its co-

   defendant member’s arguments. Plaintiff chose to sue both CSF and Schneider and, to the extent

   that their interests, defenses, and arguments overlap, there is no bar to one cross-referencing the

   papers of the other. Here, Defendant Schneider’s Motion to Dismiss set forth the legal and

   factual arguments as to why the FAC failed to state a claim under Fed. R. Civ. P. 12(b)(6). CSF

   concurred and adopted Schneider’s arguments. Indeed, it would have imposed an unwarranted

   burden on limited judicial resources had CSF filed essentially identical papers for the Court’s

   review. 3

           Plaintiff’s reliance on Gallegos v. City of Monte Vista, 976 P.2d 299 (Colo. App. 1998) is

   misplaced. In Gallegos, the Colorado Court of Appeals, Div. I did nothing more than rehearse

   the law of respondeat superior, stating: “although a finding that an employee is not negligent

   requires a finding that the employer is not legally responsible, an action may proceed against an

   employer if the claim against the employee has been dismissed or barred, not on the merits of the

   claim, but on procedural grounds.” (Id. at 301). 4 If anything, Gallegos, which CSF cited in its



   3
    Of course, CSF has no objection to Plaintiff’s adoption and incorporation of his opposition to
   Schneider’s motion into his opposition to CSF’s motion.
   4
    Liability on the basis of respondeat superior is inapplicable in this circumstance because
   members are owners of an LLC, not employees. See Colo. Rev. Stat. Ann. § 7-80-102(9)
   defining member as a person with an ownership interest in the LLC. Nonetheless, as
   demonstrated infra any alleged unlawful acts by Schneider or other CSF members were not
   approved by CSF and not in the ordinary course of the business and thus there is no liability
   against CSF on the basis of respondeat superior.

                                                    4
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 5 of 10




   Motion, supports CSF’s contention that if the Court dismisses the FAC as to Schneider on the

   substantive grounds set forth in his motion, it must likewise dismiss the FAC as to CSF in light

   of Plaintiff’s admission that CSF can only be found liable on a theory of agency or respondeat

   superior. (See Dkt. No. 49 at 3.) 5

            B. The FAC Fails to Plead Sufficient Allegations to Make it Plausible That CSF is
               Liable for Actions Taken by Unnamed Members of CSF

            “Naked assertions devoid of further factual enhancement” are insufficient to meet the

   plausibility standard necessary to withstand a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “A claim has facial

   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. “Where a complaint pleads

   facts that are merely consistent with a defendant’s liability, it stops short of the line between

   possibility and plausibility of entitlement to relief.” Id.

            Plaintiff asserts that Paragraphs 47, 51, and 52 of the FAC contain “more than enough

   allegations” to support his contention that members of CSF, including but not limited to

   Schneider, “were acting within the apparent scope of CSF’s business with regard to the alleged

   unlawful conduct.” Resp. at 5. Plaintiff asks the Court to draw a series of inferences from three

   unremarkable facts: (1) Plaintiff and MSWPC were engaged in pursuing CSF to invest in

   MSPWC, ( Id. at 5 citing FAC ¶ 47); (2) Schneider “and at least one other member of CSF” had

   meetings with Weiner to “discuss ‘any potential partnership between Defendant CSF and


   5
     Although Plaintiff is correct that he theoretically might be able to establish the liability of CSF based on actions of
   a member other than Schneider, for reasons discussed infra at pp. 5-6, the FAC fails to sufficiently allege any facts
   that would support such a claim.

                                                               5
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 6 of 10




   MSPWC in light of the unfortunate situation.’” (Id. at 5 citing FAC ¶ 51); and (3) the subject line

   of an email string among members of CSF and Mr. Weiner read: “CSF <> Phoenix update” (Id.

   at 6 citing FAC ¶ 52). From these facts, Plaintiff spins a conspiratorial tale unhinged from any

   specific factual allegations in the FAC. (See Pl. Resp. to Schneider Mot. (Doc. No. 52) at 2, 9-

   10.)

          In reality, there are no allegations in the FAC which are sufficient to support a finding of

   liability against CSF, or that even make such liability plausible. The FAC does not describe the

   nature of the meetings attended by CSF members; what was discussed at these alleged meetings,

   let alone who said what; nor does the FAC allege that other members of CSF (aside from

   Schneider) even had knowledge of, or participated, in the transmission of the Defamatory Letter.

   Furthermore (for good reason), the FAC does not allege that CSF’s membership ratified

   Schneider’s alleged actions, nor does it allege any facts to support a finding of any type of

   agreement between or among any of the members of CSF against Plaintiff.

          Rather, with respect to CSF, the only pertinent allegations in the FAC are that the

   Defamatory Letter, which in 2015 had been “emailed around to various people and organizations

   in the co-op industry, eventually forcing Mr. Rinehart out of his then-current positions” (FAC ¶

   40), was re-published by Schneider. As demonstrated by Schneider’s motion to dismiss, these

   allegations are insufficient to support a finding of liability against Schneider, and therefore there

   is no liability on Schneider that could be imputed to CSF.

          Moreover, the FAC contains no allegations of specific actions by any other CSF members

   which support any type of liability against CSF. Mere attendance at a meeting, without more, is



                                                     6
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 7 of 10




   not enough to impute such liability. As such, the FAC should be dismissed against CSF.

          C. The FAC is devoid of factual allegations that plausibly support a finding of
             liability against CSF for actions taken by Schneider

          Plaintiff’s Response argues that the allegations in the FAC are sufficient to impute

   Defendants Schneider’s allegedly tortious conduct to CSF under Colorado Statute § 7-80-405(2),

   which states:

                   If the articles of organization provide that management of the
                   limited liability company is vested in the members, each member is
                   an agent of the limited liability company for the purposes of its
                   business and an act of a member, including the execution of an
                   instrument in the name of the limited liability company, for
                   apparently carrying on in the ordinary course the business of the
                   limited liability company or business of the kind carried on by the
                   limited liability company binds the limited liability company….

   (emphasis added).

          Ordinary course of business, as defined by Black’s Law Dictionary, means “[t]he normal

   routine in managing a trade or business.” Black’s Law Dictionary (11th ed. 2019); see also Smith

   v. Cent. Point Pawn, LLC, 296 Or. App. 341, 346 (2019) (citing same).

          At no point does the FAC aver any facts that would support a finding that Schneider was

   acting in his capacity as a member of CSF when he allegedly transmitted the allegedly

   defamatory letter, nor that this act would be in “the normal routine in managing a trade or

   business.” 6 Rather, the FAC spins a wild tale asserting that Dr. Nembhard orchestrated

   Plaintiff’s most recent professional demise by manipulating various third parties to achieve her

   bidding. Specifically, Plaintiff alleges that Schneider (who happened to be a member of CSF),


   6
    There are also no allegations of any unlawful conduct occurring during the alleged meetings
   and as such, there is no unlawful conduct which can be imputed to CSF.

                                                   7
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 8 of 10




   was persuaded by Dr. Nembhard that it would be in her and his interest if he were to send

   Weiner the allegedly defamatory letter. See FAC ¶ 50. Notably, the FAC does not allege that

   doing so would be in the interest of CSF were Schneider to do so. The FAC further alleges that

   Schneider arranged a meeting between the “very busy” Nembhard and Weiner at which

   Nembhard “further defamed” Plaintiff and threatened to go “public” with the letter if Rinehart

   wasn’t removed from MSPWC. (Id. ¶¶ 54, 83). The FAC fails to allege that Schneider attended

   that meeting, knew what Nembhard intended to say at the meeting, or endorsed her alleged

   statements at any time.

          At no point does the FAC allege that Schneider’s allegedly unlawful actions were

   motivated by an intent to serve or benefit CSF or done in furtherance, or as part of the normal

   management, of the LLC. Instead, the reasonable inference from the FAC’s allegations is that

   Schneider’s motivation was either to benefit Weiner, self-serving, or in service of Nembhard’s

   alleged goals. CSF is “an investment fund focused on social enterprises”, (id. ¶ 47), and MSWPC

   was precisely the kind of social enterprise in which CSF sought to invest. (Id. ¶ 42). Given the

   success that MSPWC allegedly was having as a result of Plaintiff’s involvement, (id. at ¶ 45), it

   is both illogical and unreasonable to infer that any of Schneider’s alleged actions to harm

   Plaintiff (and, by extension, to harm MSPWC), was motivated by his desire to benefit CSF.

          Because the FAC is devoid of any factual averments that would make it even plausible

   that Schneider’s allegedly unlawful conduct occurred while he was “carrying on in the ordinary

   course of [CSF’s] business”, his acts cannot be imputed to CSF and CSF’s motion should be

   granted.



                                                    8
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 9 of 10




                                            CONCLUSION

           For the reasons set forth above, and in the Motion, CSF respectfully asks the Court to

    grant its motion and to enter an order dismissing with prejudice all of Plaintiff’s claims against

    it.



    DATED: July 27, 2021                                         /s Steven D. Zansberg
                                                         Steven D. Zansberg
                                                         LAW OFFICE OF
                                                         STEVEN D. ZANSBERG, L.L.C.
                                                         100 Fillmore Street, Suite 500
                                                         Denver, CO 80206
                                                         (303) 835-8698
                                                         steve@zansberglaw.com

                                                         Marc Litt
                                                         WACHTEL MISSRY LLP
                                                         885 Second Avenue
                                                         New York, NY 10017
                                                         (212) 909-9500
                                                          mlitt@wmllp.com

                                                         Counsel for Colorado Solidarity Fund, L.L.C.




                                                    9
Case 1:21-cv-00797-WJM-SKC Document 53 Filed 07/27/21 USDC Colorado Page 10 of 10




                                         CERTIFICATE OF SERVICE

          I hereby certify that on this 27 th day of July, 2021, a true and correct copy of the above and
   foregoing was served upon the following via CM/ECF:

           David D. Lin, Esq.
           Michael D. Cilento, Esq.
           LEWIS & LIN, LLC.
           81 Prospect Street, Suite 8001
           Brooklyn, NY 11201

           Attorneys for the Plaintiff

           Kevin G. Ripplinger, Esq.
           Brian D. Kennedy, Esq.
           PATTERSON RIPPLINGER, P.C.
           5613 DTC Parkway, Suite 400
           Greenwood Village, CO 80111

           Attorneys for Defendant Nathan Schneider

           Jonathan Bernstein, Esq.
           ISAACS BERNSTEIN, P.C.
           2108 Yardley Road
           Yardley, PA 19067
           jb@lijblaw.com

           Attorneys for Defendant Jessica Gordan Nembhard

                                                                           /s Steven D. Zansberg
                                                                         Steven D. Zansberg




                                                         10
